SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2013 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o Nox IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2012 and for the six-month periods ended December 31, 2012 and 2011 Legal information Denomination: IRSA Inversiones y Representaciones Sociedad Anónima. Legal address: Bolívar 108, 1st floor, Buenos Aires, Argentina. Company activity: Real estate investment and development. Fiscal year No.: 70, beginning on July 1, 2012. Date of registration of the By-laws in the Public Registry of Commerce: June 23, 1943. Date of registration of last amendment of the by-laws in the Public Registry of Commerce: February 12, 2008. Registration number with the Superintendence: 213,036. Expiration of the Company’s by-laws: April 5, 2043. Common Stock subscribed, issued and paid up 578,676,460 Parent Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.) Legal Address: Moreno 877, 23rd. floor, Buenos Aires, Argentina. Main activity: Agricultural, livestock, and real estate. Percentage of votes of the Parent Company on the equity: 64.50%. Interest of the Parent Company on the capital stock: 373,267,973 common shares. Type of stock CAPITAL STATUS Authorized for Public Offer of Shares (*) Subscribed, Issued and Paid up (In thousands of Pesos) Common stock with a face value of Ps.1 per share and entitled to 1 vote each (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2012 and June 30, 2012 and July 1st, 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non- Current Assets Investment properties, net 9 Property, plant and equipment, net 10 Trading properties 11 Intangible assets, net 12 Investments in associates and joint ventures Deferred income tax assets 22 Trade and other receivables, net 14 Investments in financial assets 15 Derivative financial instruments 16 Total Non-Current Assets Current Assets Trading properties 11 Inventories 13 Trade and other receivables, net 14 Investments in financial assets 15 Cash and cash equivalents 17 Total Current Assets TOTAL ASSETS SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Acquisition of additional interest in subsidiaries ) ) - Cumulative translation adjustment - Reserve for share-based compensation 30 - Legal reserve Other reserves Retained earnings Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS' EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 18 Borrowings 21 Deferred income tax liabilities 22 Provisions 20 Total Non-Current Liabilities Current Liabilities Trade and other payables 18 Income tax liabilities Salaries and social security liabilities 19 Borrowings 21 Provisions 20 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the six and three-month periods beginning on July 1st and October 1st, 2012 and 2011 and ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Six months Three months Note Revenues 24 Costs 25 ) Gross Profit Gain from disposal of investment properties 9 General and administrative expenses 26 ) Selling expenses 26 ) Other operating results, net 28 ) ) Profit from operations Share of profit /(loss) of associates and joint ventures ) Profit before financial results and income tax Finance income 29 Finance cost 29 ) Financial results, net 29 ) ) ) Profit before income tax Income tax 22 ) Profit for the period Attributable to: Equity holders of the parent Non-controlling interest ) Profit per share attributable to equity holders of the parent during the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the six and three-month periods beginning on July 1st and October 1st, 2012 and 2011 and ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Six months Three months Profit for the period Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment Other comprehensive income for the period, net of tax (i) Total comprehensive income for the period Attributable to: Equity holders of the parent Non-controlling interest ) (i)Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share Premium Acquisition of additional interest in subsidiaries Cumulative translation adjustment Reserve for share-based compensation Legal reserve Other reserves Retained earnings Subtotal Non-controlling interest Total shareholders' equity Balance at July 1st, 2012 ) Profit for the period - Others comprehensive income for the period - Total comprehensive income for the period - Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.12 - ) - - - Reclassification of the deferred tax liability – Approved by Shareholders meeting held 10.31.12 - ) - Dividends distribution – approved by Shareholders meeting held 10.31.12 - ) Acquisition of subsidiary (Note 3) - Cumulative translation adjustment for interest held before business combination (Note 3) - ) - ) - ) Distribution of share capital - ) ) Reserve for share-based compensation - Capital contribution of non-controlling interest - Acquisition of non-controlling interest - - - ) - ) - ) Reimbursement of expired dividends - 35 Balance as of December 31, 2012 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Acquisition of additional interest in subsidiaries Cumulative translation adjustment Reserve for share-based compensation Legal reserve Other reserves Retained earnings Subtotal Non-controlling interest Total shareholders´ equity Balance at July 1st, 2011 - - - Profit for the period - ) Other comprehensive income for the period - 97 Total comprehensive income for the period - ) Appropriation of retained earnings approved by Shareholders meeting held 10.31.11 - ) - - - Dividends distribution – Approved by Shareholders meeting held 10.31.11 - ) ) - ) Dividends paid to non-controlling interest - ) ) Reimbursement of expired dividends - Capital contribution of non-controlling interest - Acquisition of non-controlling interest - - - ) - ) ) ) Reserve for share-based compensation - 84 Balance as of December 31, 2011 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 6 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Cash Flows for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Cash flows from operating activities: Cash generated by operations 17 Income tax paid ) ) Net cash generated by operating activities: Cash Flows generated by investing activities: Capital contributions in associates and joint ventures ) - Purchases of associates and joint ventures 3 ) ) Purchases of investment properties, net 9 ) ) Proceeds from sale of investment properties, net 9 Purchases of property, plant and equipment, net 10 ) ) Purchases of intangible assets, net 12 ) ) Purchases of investments in financial assets ) ) Proceeds from sale of investments in financial assets - Advanced payments for purchases ofinvestment properties and property, plant and equipment, net ) ) Acquisition of subsidiaries, net of cash acquired 3 ) - Interest received - Loans granted to associates and joint ventures ) ) Dividends received Proceeds from sale of property, plant and equipment, net - Net cash used in investing activities ) ) Cash Flows generated by financing activities: Proceeds from borrowings Repayments of borrowings ) ) Payment of seller financing ) ) Acquisition of non-controlling interest in subsidiaries ) ) Dividends paid ) ) Capital contribution of non-controlling interest Interest paid ) ) Payment for acquisition of non-controlling interest ) - Capital reduction of subsidiaries ) - Loans from associates and joint ventures - Reimbursement of dividends - Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period 17 Foreign exchange (loss)/ gain on cash and cash equivalents ) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA” or “the Company”) was founded in 1943 and is engaged in a diversified range of real estate activities in Argentina since 1991. IRSA and its subsidiaries are collectively referred to hereinafter as “the Group”. As of December 31, 2012, the Group operates in six business segments. See Note 5 for a description of the Group’s segments. Group’s real estate business operations are conducted primarily through IRSA and IRSA’s principal subsidiary, Alto Palermo S.A. (“APSA”). Through APSA, the Group primarily owns, manages and develops shopping centers across Argentina. The Group primarily owns, manages and develops a portfolio of office and other rental properties in Buenos Aires, and it entered the US real estate market in 2009, mainly through the acquisition of non-controlling interests in office buildings and hotels (see Note 3). Through IRSA or APSA, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these consolidated financial statements to denote investment, development and/or trading properties activities. The activities of the Group’s segment “Financial operations and others” is carried out mainly through Banco Hipotecario S.A. (“BHSA”), where IRSA has a 29.77% interest (without considering treasury shares). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small and medium-sized companies and large corporations, including the provision of mortgaged loans. BHSA’s shares are listed on the Buenos Aires Stock Exchange (“BASE”). Besides that, the Group has a 43.55% interest in Tarshop S.A (“Tarshop”) which main activities are credit card and loan origination transactions. IRSA’s shares are listed and traded on both the BASE and the New York Stock Exchange (“NYSE”). APSA’s shares are listed and traded on both the BASE and the National Association of Securities Dealers Automated Quotation (“NASDAQ”). Cresud is the ultimate parent company and is a corporation incorporated and domiciled in Argentina. The address of its registered office is Moreno 877, 23rd Floor, Buenos Aires, Argentina. These Unaudited Condensed Interim Consolidated Financial Statements have been approved for issuance by the Board of Directors on February 18, 2013. 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) Basis of preparation and transition to IFRS The National Securities Commission, (“CNV”, as per its Spanish acronym), through General Resolutions No. 562/9 and 576/10, has provided for the application of Technical Resolutions No. 26 and 29 of the Argentine Federation of Professional Councils of Economic Sciences (as per its Spanish acronym “FACPCE”), which adopt the International Financial Reporting Standards (“IFRS”), issued by the International Accounting Standards Board (“IASB”), for companies subject to the public offering regime ruled by Law 17,811, due to the listing of their shares or corporate notes, and for entities that have applied for authorization to be listed under the mentioned regime. The Group is required to adopt IFRS as from the fiscal year beginning July 1, 2012. Consequently, the Group’s transition date for the adoption of IFRS is July 1st, 2011. The Unaudited Condensed Interim Consolidated Financial Statements of the Group for the six-month periods ended December 31, 2012 and 2011 have been prepared in accordance with International Accounting Standards (“IAS”) 34 “Interim Financial Reporting” and IFRS 1. The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with the accounting policies that the Group expects to adopt in its first annual consolidated financial statements as of June 30, 2013 in accordance with IFRS. The accounting policies are based on IFRS issued by the IASB and the interpretations issued by the IFRS Interpretation Committee (“IFRIC”) that the Group expects to become applicable on such date. The consolidated financial statements of the Group were prepared in accordance with the Argentine accounting standards (“Argentine GAAP”) in force, which differ from IFRS in some significant aspects. To prepare these Unaudited Condensed Interim Consolidated Financial Statements, the Management of the Company has modified certain valuation and presentation accounting policies that were previously applied under Argentine GAAP in order to comply with the IFRS. Comparative figures and figures as of the transition date (July 1st, 2011) have been modified to reflect such adjustments. The notes below include a reconciliation of shareholders’ equity figures of consolidated financial statements prepared in accordance with the Argentine GAAP on the transition date (July 1st, 2011), on the adoption date (June 30, 2012) and on the closing date of the comparative period (December 31, 2011) and the statements of income and other comprehensive income figures for the fiscal year ended June 30, 2012 and for the six and three-month periods ended December 31, 2011, and those presented in accordance with the IFRS in these condensed consolidated interim financial statements, as well as the effects of the adjustments to cash flows. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual financial statements of the Group as of June 30, 2012 prepared in accordance with Argentine GAAP and with the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012, which include an Exhibit ("Exhibit I") which presents additional information as of June 30, 2012 and July 1st, 2011 under IFRS which is considered necessary to understand these condensed interim consolidated financial statements. The figures corresponding to the unaudited statement of financial position, the statement of income, the statement of changes in shareholders’ equity, and the statement of cash flows under IFRS for the fiscal year ended June 30, 2012, and the figures of the statement of financial position as of July 1st, 2011 are detailed in Note 2.3 to these Unaudited Condensed Interim Consolidated Financial Statements. The Unaudited Condensed Interim Consolidated Financial Statements are presented in Argentine Pesos. Unaudited Condensed Interim Consolidated Financial Statements corresponding to the six and three-month periods ended December 31, 2012 and 2011 have not been audited. The management believes they include all necessary adjustments to fairly present the results of each period. The Company’s six-month periods ended December 31, 2012 and 2011 results do not necessarily reflect the proportion of the Group’s full-year results. The format of the primary financial statements under Argentine GAAP is governed by Technical Resolutions 8 and 9 of the Argentine Federation of Professional Councils of Economic Science (as per its Spanish acronym “FACPCE”) and Resolutions of the CNV. IAS 1 “Presentation of Financial Statements” requires certain disclosures to be made on the face of the primary statements and other required disclosures may be made in the notes or on the face of the financial statements, unless another standard specifies otherwise. The transition to IFRS has resulted in the Group changing the format of its statement of income, statement of financial position and statement of cash flows, as well as the disclosure of certain line items not prescribed by Argentine GAAP. Initial elections upon adoption of IFRS IFRS exemption options As a general rule, the Group is required to establish its IFRS accounting policies for the year ended June 30, 2013 and apply these retrospectively. However, advantage has been taken of certain exemptions afforded by IFRS 1 as further described below: Exemption for business combinations IFRS 1 provides the option to apply IFRS 3, “Business combinations”, prospectively from the transition date or from a specific date prior to the transition date. This provides relief from full retrospective application that would require restatement of all business combinations prior to the transition date. The Group elected to apply IFRS 3 prospectively to business combinations occurring after its transition date. Business combinations occurring prior to the transition date have not been restated. 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The business combination exemption applies equally to acquisitions of investments in associates or joint ventures. The Group elected not to restate the acquisitions of investments in associates or joint ventures prior to transition date. Exemption for deemed cost IFRS 1 allows previous GAAP revaluations to be used as deemed cost under IFRS if those valuations were, at the time of the valuation, equivalent to fair value or depreciated cost adjusted to reflect changes in a price index. The Group elected to measure certain items of property, plant and equipment and investment properties at price-adjusted historical values as of July 1st, 2011. In addition, IFRS 1 allows the carrying values of the assets and liabilities immediately following a business combination to be deemed cost for any cost-based measurement going forward from the date of the combination. The Group adopted a cost-based policy for all of its assets. As such, the Group used the previous fair values recognized in past business combinations (not restated as per the business combination exemption above) for certain items of investment properties and property, plant and equipment (primarily shopping centers, office buildings and hotels) as deemed cost at the date of transition. All depreciation methods were already in compliance with those required by IAS 16, “Property, plant and equipment”. Exemption for accumulated exchange differences The IFRS 1 allows accumulated exchange differences to be reset to zero on the transition date, thus avoiding the determination of accumulated exchange differences pursuant to IAS 21 “Effects of changes in foreign exchange rates” from the moment a subsidiary or associate was created or acquired. The Group chose to reset all accumulated exchange differences to zero on the transition date. Exemption for compound financial instruments IFRS 1 provides that if the liability component of a financial instrument is no longer outstanding at the date of transition to IFRS, first-time adopters do not have to separate it from the equity component. The Group elected not to restate convertible debt instruments that were not outstanding at the date of transition. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Exemption for borrowing costs IFRS 1 has been amended to permit first-time adopters not to restate borrowing costs capitalized at transition date under previous GAAP. The Group elected to apply the provisions of IAS 23 “Borrowing costs” prospectively from the date of transition. Exemption for assets and liabilities of subsidiaries In accordance with IFRS 1, if a parent company adopts IFRS subsequent to its subsidiary, associate or joint venture adopting IFRS, the assets and liabilities of the subsidiary, associate or joint venture are to be included in the consolidated financial statements at the same carrying amounts as in the financial statements of the subsidiary, associate or joint venture, adjusted to reflect changes for the Group’s accounting policies upon consolidation, as applicable. The Group’s associates, Tarshop S.A. and Banco Hipotecario S.A., adopted IFRS in December 31, 2011. The group has not used other optional exemptions of IFRS 1. IFRS mandatory exceptions Set out below are the applicable mandatory exceptions in IFRS 1 applied in the conversion from Argentine GAAP to IFRS. Exception for estimates IFRS estimates as of July 1st, 2011 are consistent with the estimates as at the same date made in conformity with Argentine GAAP. Therefore the estimates made by the Group under previous GAAP were not revised for application of IFRS except where necessary to reflect any difference in accounting policies. Exception for non-controlling interests IFRS 1 establishes that an entity must apply the requirements IFRS 10 “Consolidated financial statements” for accounting for changes in a parent’s ownership interest in a subsidiary that do not result in a loss of control prospectively. Under Argentine GAAP, the Group accounted for acquisitions of non-controlling interests that did not result in change of control as business combinations. Furthermore, under Argentine GAAP, the Group accounted for disposals of non-controlling interests based on its carrying value at the date of disposal, recognizing any difference between the carrying value of the non-controlling interest and the consideration received in the statement of income. The Group did not restate these acquisitions prior to transition date. 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS 1 establishes that an entity must apply the requirements of IFRS 10 for accounting for a loss of control over a subsidiary prospectively. Under Argentine GAAP, the Group recognized any non-controlling equity investment retained under the equity method at the date control was lost. The other compulsory exceptions of IFRS 1 have not been applied, as these are not relevant to the Group. Reconciliations of Argentine GAAP to IFRS In accordance with the requirements of Technical Resolution No. 26 and 29 of the FACPCE, set out below are the reconciliations of shareholders’ equity from Argentine GAAP to IFRS as of June 30, 2012, as of December 31, 2011 and July 1st, 2011, the reconciliations of income and comprehensive income for the year ended June 30, 2012 and for the six and three-month periods ended December 31, 2011, and the reconciliations of cash flows for the year ended June 30, 2012 and for the six month period ended December 31, 2011. The reconciliations included below were prepared based on the IFRS standards that are estimated to be applicable for the Group for the financial statements as of and for the year ended June 30, 2013. The items and amounts in the reconciliations included below are subject to change and should only be deemed final when the annual financial statements prepared under IFRS for the first time are issued. The items and amounts included in the reconciliations could be modified to the extent that, when preparing financial statements as of and for the year ended June 30, 2013, applicable standards are different. The first reconciliation provides an overview of the impact on equity of the transition as of July 1st, 2011, as of December 31, 2011 and June 30, 2012 (Note 2.3.1). The second reconciliation provides details of the impact on income for the six and three-month periods ended December 31, 2011 and for the year ended June 30, 2012 (Note 2.3.1). The third reconciliation provides details of the impact on other comprehensive income for the six and three-month periods ended December 31, 2011 and for the year ended June 30, 2012 (Note 2.3.1). The following reconciliations provide details of the impact of the transition on: · Statement of financial position as of July 1st, 2011 (Note 2.3.2) · Statement of financial position as of December 31, 2011 (Note 2.3.3) · Statement of financial position as of June 30, 2012 (Note 2.3.4) · Statement of income for the six-month period ended December 31, 2011 (Note 2.3.5) · Statement of income for the three-month period ended December 31, 2011 (Note 2.3.6) 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) · Statement of income for the fiscal year ended June 30, 2012 (Note 2.3.7) · Statement of comprehensive income for the six-month period ended December 31, 2011 (Note 2.3.8) · Statement of comprehensive income for the three-month period ended December 31, 2011 (Note 2.3.9) · Statement of comprehensive income for the fiscal year ended June 30, 2012 (Note 2.3.10) · Statement of cash flows for the six-month period ended December 31, 2011 and for the fiscal year ended June 30, 2012 (Note 2.3.11) 2.3.1.Summary of equity Total shareholders’ equity under Argentine GAAP attributable to IRSA Revenue recognition – “scheduled rent increases” (B) Revenue recognition – “letting fees” (C) Trading property (D) Pre-operating and organization expenses (E) Goodwill (F,G) Non-current investments – financial assets (H) Initial direct costs on operating leases (I) Tenant deposits (J) Impairment of financial assets (K) Present value accounting – tax credits (L) Investment properties (M) - ) - Investments in associates (N) Investments in joint ventures (O) Acquisition of non-controlling interest (P) - ) ) Amortization of borrowing costs (Q) Deferred income tax (S) Non-controlling interest on adjustments above (T) Subtotal shareholders’ equity under IFRS attributable to IRSA Non-controlling interest Total shareholders’ equity under IFRS 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.1.Summary of profit Six months Three months Profit under Argentine GAAP attributable to IRSA Revenue recognition – “scheduled rent increases” (B) Revenue recognition – “letting fees” (C) Trading properties (D) ) Pre-operating and organization expenses (E) ) 70 Goodwill (F,G) Non-current investments – financial assets (H) ) ) Initial direct costs on operating leases (I) 52 Tenant deposits (J) 54 Impairment of financial assets (K) ) ) Present value accounting – tax credits (L) ) ) Investment properties (M) ) - ) Investments in associates (N) Investments in joint ventures (O) Acquisition of non-controlling interest (P) Amortization of borrowing costs (Q) 13 Currency translation adjustment (R) Deferred income tax (S) ) Non-controlling interest on adjustments above (T) ) ) Profit under IFRS attributable to IRSA Non-controlling interest ) Profit under IFRS 2.3.1.Summary of other comprehensive income Six months Three months Other comprehensive income under Argentine GAAP attributable to IRSA Goodwill (F,G) ) 85 ) Investments in associates (N) Currency translation adjustment (R) Deferred income tax (S) Non-controlling interest on adjustments above (T) ) Other comprehensive income under IFRS attributable to IRSA Other comprehensive income attributable to non-controlling interest 97 49 Other comprehensive income under IFRS 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2.Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of the statement of financial position as of July 1st, 2011 Balances under Argentine GAAP I Ref 2.3.12.1 Deconsolidation of joint ventures II Ref 2.3.12.2 Reclassifications III Ref 2.3.12.3 Measurement adjustments IV IFRS balances V ASSETS Non- Current Assets Investment properties, net - - a I,M Property, plant and equipment, net ) a,b,f,g ) - Trading properties - - a,b,c D ) Intangible assets, net ) g E,F ) Inventories ) b,c ) - - Investments in associates and joint ventures f ) G,N,O ) Other investments ) a,b,d,f ) - - Deferred income tax assets ) - - Trade and other receivables, net ) - B,L Derivative financial instruments - - - Investments in financial assets - - d H Negative Goodwill ) - - G - Total Non-Current Assets ) Current Assets Trading property - - b D,E ) Inventories, net ) b,c ) - Trade and other receivables, net ) f B,K Investments in financial assets - e - Cash and cash equivalents ) e - Other investments ) e ) - - Total Current Assets ) TOTAL ASSETS ) - 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of the statement of financial position as of July 1st, 2011 (Continued) Argentine GAAP balances I Ref 2.3.12.1 Deconsolidation of joint ventures II Ref Reclassifications III Ref Measurement adjustments IV IFRS balances V SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent company Share capital - - - Inflation adjustmentof share capital - - - Share premium - - - Legal reserve - - - Other reserves - - - Cumulative translation adjustment - - A,R ) - Retained earnings - - Total capital and reserves attributable to equity holders of the parent company - - Non-controlling interest - - T TOTAL SHAREHOLDERS' EQUITY - - LIABILITIES Non-Current Liabilities Trade and other payables ) - C,J Borrowings ) - - Deferred income tax liabilities ) - S Provisions - - - Total Non-Current Liabilities ) - Current Liabilities - Trade and other payables ) - C,J Income tax liabilities - - - Salaries and social security liabilities ) - - Borrowings ) - Q ) Provisions ) - - Total Current Liabilities ) - TOTAL LIABILITIES ) - TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES ) - 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.3.Reconciliation of the statement of financial position as of December 31, 2011 Argentine GAAP balances I Ref 2.3.12.1 Deconsolidation of joint ventures II Ref Reclassifications III Ref Measurement adjustments IV IFRS balances V ASSETS Non- Current Assets Investment properties, net - - a I,M ) Property, plant and equipment, net ) a,b,f,g ) - Trading properties - - a,b,c D ) Intangible assets, net ) g E,F ) Inventories ) b,c ) - - Investments in associates and joint ventures f ) G,N,O ) Other investments…………… ) a,b,d,f ) - - Deferred income tax assets ) - - Trade and other receivables, net ) - B,L Investments in financial assets - d H Negative Goodwill ) - - G - Total Non-Current Assets ) Current Assets Trading properties - - a,b D ) Inventories ) b,c ) - Trade and other receivables, net ) f B,K Derivative financial instruments - - - Investments in financial assets - e - Cash and cash equivalents ) - - Other investments……………. - e ) - - Total Current Assets ) TOTAL ASSETS ) - 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.3.Reconciliation of the statement of financial position as of December 31, 2011 (Continued) Argentine GAAP balances I Ref 2.3.12.1 Deconsolidation of joint ventures II Ref Reclassifications III Ref Measurement adjustments IV IFRS balances V SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent company Share capital - - - Inflation adjustmentof share capital - - - Share premium - - - Acquisition of non-controlling interest - - - P ) ) Legal reserve - - - Other reserves - - - Reserve for share-based compensation - - - Retained earnings - - Cumulative translation adjustment - - A,R ) Total capital and reserves attributable to equity holders of the parent company - - Non-controlling interest - - T TOTAL SHAREHOLDERS' EQUITY - - LIABILITIES Non-Current liabilities Trade and other payables ) - C,J Derivative financial instruments - - - Borrowings ) - - Deferred Income tax ) - S Provisions ) - - Total Non-Current Liabilities ) - Current liabilities Trade and other payables ) - C,J Income tax liabilities - - - Borrowings ) - Q ) Salaries and social security liabilities ) - - Provisions - - - Total Current Liabilities ) - TOTAL LIABILITIES ) - TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES ) - 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.4.Reconciliation of the statement of financial position as of June 30, 2012 Argentine GAAP balances I Ref Deconsolidation of joint ventures II Ref Reclassifications III Ref Measurement adjustments IV IFRS balances V ASSETS Non- current assets Investment properties, net - - a I,M Property, plant and equipment, net ) a,b,f,g ) - Trading properties - - b,c D ) Intangible assets, net ) g E,F ) Inventories ) b,c ) - - Investments in associates and joint ventures - N,O ) Other investments ) a,b,d ) - - Deferred income tax assets ) - S Trade and other receivables, net ) - B,L Investments - Investments in financial assets - - d H Derivative financial instruments - - d - Negative goodwill ) - - G - Total Non-Current Assets ) Current Assets Trading properties - - b D ) Inventories ) b ) - Trade and other receivables, net ) f B,L,K Investments in financial assets ) e - Cash and cash equivalents ) - - Other investments - e ) - - Total Current Assets ) TOTAL ASSETS ) - 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.4.Reconciliation of the statement of financial position at June 30, 2012 (Continued) Argentine GAAP balances I Ref Deconsolidation of joint ventures II Ref Reclassifications III Ref Measurement adjustments IV IFRS balances V SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital - - - Inflation adjustmentof share capital - - - Share premium - - - Cumulative translation adjustment - - A,R ) Reserve for share-based compensation - - - Acquisition of non-controlling interest - - - P ) ) Legal reserve - - - Other reserves - - - Retained earnings - - Total capital and reserves attributable to equity holders of the parent - - Non-controlling interest - - T TOTAL SHAREHOLDERS' EQUITY - - LIABILITIES Non-Current Liabilities Trade and other payables ) - C,J Borrowings ) - - Deferred income tax liabilities ) - S Provisions - - - Total Non-Current Liabilities ) - Current Liabilities Trade and other payables ) - C,J Income tax liabilities (4 ) - - Salaries and social security liabilities ) - - Borrowings ) - Q ) Provisions - - - Total Current Liabilities ) - TOTAL LIABILITIES ) - TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY ) - 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.5.Reconciliation of statement of income for the six-month period ended December 31, 2011 Argentine GAAP balances I Ref Deconsolidation of joint ventures II Ref Reclassifications III Ref Measurement adjustments IV IFRS balances V Revenues ) i,ii B,C,J Costs ) i,ii ) E,I,D ) Gross Profit ) ) Gain from disposal of investment properties - - ii M General and administrative expenses ) - E,G ) ) Selling expenses ) - G,K ) ) Other operating results, net ) - iii ) - ) Gain from recognition of inventories at net realizable value ) - D,M ) - Profit from operations ) ) Share of (profit) / loss of associates and joint ventures ) iv ) N,O ) Profit from operations before financial results and income tax ) ) ) Finance income ) I,R Finance cost ) - H,Q,J ) ) Financial results, net ) iv ) ) Other results, net ) iii - - Amortization of goodwill, net - - G ) - Profit before income tax ) - ) Income tax ) - S ) Profit for the period - - ) Attributable to: Equity holders of the parent - - ) Non-controlling interest - - T ) ) 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2 Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.6.Reconciliation of statement of income for the three-month period ended December 31, 2011 Argentine GAAP balances I Deconsolidation of joint ventures II (*) Reclassifications III (*) Measurement adjustments IV (*) IFRS balances V Revenues ) Costs ) ) ) Gross Profit ) ) Gain from disposal of investment properties - - General and administrative expenses ) Selling expenses ) - ) ) Other operating results, net ) Gain from recognition of inventories at net realizable value ) - ) - Profitfrom operations ) ) ) Share of profit / (loss) of associates and joint ventures ) ) ) Profit from operations before financial results and income tax ) ) ) Finance income ) ) Finance cost ) ) Financial results, net ) Other results, net ) - - Amortization of goodwill, net - - ) - Profit before income tax - Income tax ) ) - ) Profit for the period - - Attributable to: Equity holders of the parent - - Non-controlling interest - - (*)Corresponds to the same items explained in Notes 2.3.5 and 2.3.7. 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Reconciliation of statement of income for the year ended June 30, 2012 Argentine GAAP balances I Ref Deconsolidation of joint ventures II Ref Reclassifications III Ref Measurement adjustments IV IFRS balances V Revenues ) i,ii B,C,D,J Costs ) i,ii ) E,F,D,I ) Gross Profit ) ) Gain from disposal of investment properties - - ii M General and administrative expenses ) - - ) Selling expenses ) - K ) Gain from recognition of inventories at net realizable value ) - D ) - Other operating results, net - - iii ) E ) ) Profit from operations ) Share of profit / (loss) of associates and joint ventures ) iv ) ) Profit from operations before financial results and income tax ) ) ) Finance income ) iv H,L,R Finance cost ) - H,G ) ) Financial results, net ) ) Other results, net ) iii - - Amortization of goodwill, net - - G ) - Profit before income tax ) - ) Income tax ) - S ) ) Profit / (Loss) for the year - - ) Attributable to: Equity holders of the parent - - ) Non-controlling interest - - T 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.8.Reconciliation of the statement of comprehensive income for the six-month period ended December 31, 2011 Argentine GAAP balances I Ref 2.3.12.2 Measurement adjustments IV IFRS balances V Profit for the Period ) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment A,R ) Other comprehensive income for the period ) Total comprehensive income for the period ) Attributable to: Equity holders of the parent ) Non-controlling interest ) ) 2.3.9.Reconciliation of the statement of comprehensive income for the three-month period ended December 31, 2011 Argentine GAAP balances I Measurement adjustments IV (*) IFRS balances V Profit for the period Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment ) Other comprehensive income for the period ) Total comprehensive income for the period Attributable to: Equity holders of the parent Non-controlling interest (*)Corresponds to the same items explained in Notes 2.3.8 and 2.3.10 2.3.10.Reconciliation of the statement of comprehensive income for the year ended June 30, 2012 Argentine GAAP balances I Ref 2.3.12.2 Measurement adjustments IV IFRS balances V Profit for the period ) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment A,R ) Other comprehensive incomefor the year ) Total comprehensive income for the year ) Attributable to: Equity holders of the parent ) Non-controlling interest ) 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.11.Reconciliation of the statement of cash flows for the six-month period ended December 31, 2011 and for the year ended June 30, 2012 Based on IAS 7 “Statement of Cash Flows” requirements, the Group has made the following reclassification between operating, investing and financing activities in the cash flow statements presented under Argentine GAAP and the cash flows statements under IFRS as further detailed below: (a) Operating activities Cash generated by operating activities under Argentine GAAP Proceeds from sale of property, plant and equipment and investment properties ) ) Deconsolidation of joint ventures ) ) Foreign exchange (gain) / loss in cash and cash equivalents ) Cash generated by operating activities under IFRS (b) Investing activities Cash used in investing activities under Argentine GAAP ) ) Acquisition of non-controlling interest in subsidiaries Proceeds from sale of property, plant and equipment and investment properties Deconsolidation of joint ventures ) Cash used in investing activities under IFRS ) ) (c) Financing activities Cash used in financing activities under Argentine GAAP ) ) Acquisition of non-controlling interest in subsidiaries ) ) Deconsolidation of joint ventures ) Cash used in financing activities under IFRS ) ) 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (d) Net increase / (decrease) in cash and cash equivalents Net increase / (decrease) in cash and cash equivalents under Argentine GAAP ) Foreign exchange (gain) / loss on cash and cash equivalents ) Deconsolidation of joint ventures ) ) Net increase / (decrease) in cash and cash equivalents under IFRS ) 2.3.12.Explanation of the transition to IFRS In addition to the exemptions and exceptions discussed above, the following narratives explain the significant differences between the previous Argentine GAAP accounting policies and the current IFRS applied by the Group. Only the differences having an impact on the Group are explained below. The following is not a complete summary of all of the differences between Argentine GAAP and IFRS. The descriptive caption next to each numbered item below corresponds to the same numbered and descriptive caption in the reconciliations above, which reflect the quantitative impacts from each change. Unless the quantitative impact is disclosed, the impact is not significant to the Group. Column I in the tables included on previous pages represents Argentine GAAP balances prior to transition as published in the latest Group’s Argentine GAAP financial statements as of and for the year ended June 20, 3012 compared to transition date (July 1st, 2011), and in the Group’s Argentine GAAP financial statements for the six-month period ended December 31, 2011. However, certain reclassifications and/or groupings have already been made to that information in Column I to avoid lengthy explanations of certain format changes introduced in these IFRS financial statements. The following changes have been made to the previous Argentine GAAP statement of financial position in Column I: The line items “Trade receivables” and “Other receivables” have been grouped into the new line item “Trade and other receivables, net”. The line items “Trade payables”, “Customer advances”, “Taxes payable” and “Other liabilities” have been also grouped into the new line item “Trade and other payables”, with the exception of income tax payable and deferred income tax which have been shown separately. Goodwill which was previously disclosed separately offsetting negative goodwill has been included as part of “Intangible assets”. Cash equivalents previously disclosed as part of the line item current investments have been grouped together with cash and banks, in the line named “Cash and cash equivalents”. 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Derivative financial instruments which were previously included as part of the non-current line items “Other receivables”, “Other payables” and/ or “Investments” have been disclosed as separate assets or liabilities as appropriate. Investments in associates and joint ventures previously included as part of “Non-current investments” have been separately disclosed in the new line item “Investments in associates and joint ventures”. The portion of equity in a subsidiary not attributable directly or indirectly to a parent is known as “Minority interest” and is classified as a separate component between the liability and equity sections of the statement of financial position (mezzanine section). IFRS 10 “Consolidated financial statements” specifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as a separate component within equity in the consolidated financial statements. The Group has non-controlling interest in more than one subsidiary. Accordingly, the Group aggregated its various non-controlling interests on the consolidated statements, renamed them as “Non-controlling interest” and reclassified the aggregated amount from the mezzanine section to shareholders’ equity at transition date. The following changes have been made to the statements of income for the year ended June 30, 2012 and for the six and three-month periods ended December 31, 2011: The format of the statement of income has been restructured to simplify its reading. To that effect, all revenue streams of the Group which were previously disclosed separately (i.e. sales of development properties, leases and services revenue, and hotel revenue), together with its corresponding costs of sales, have been aggregated into two line items titled "Revenues" and "Costs" in Column I. Revenues and Costs are then cross-referenced to the respective notes in the financial statements where a detailed breakdown is provided per line of business. Pursuant to the Argentine GAAP in force, the share of losses and profits from associates and joint ventures is shown after the financial results. Likewise, under IFRS, the share of profits and losses from associates and joint ventures is generally shown after the financial income (expense) line. However, where associates and joint ventures are an integral vehicle to carry out the Group’s operations, it is more adequate to show the share of profits and losses of associates and joint ventures before financial income (expense). In accordance with its strategy, the Group conducts its operations through associates or joint ventures. Therefore, under the IFRS, the Group shows the profits or losses from associates and joint ventures before the financial income (expense) line. For simplicity, the share of profits and losses associates is shown before financial results, net, in Column I. 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Non-controlling interests in the results of a consolidated subsidiaries which was previously classified as a component of profits within the statement of income has been presented as an allocation of profit in Column I. As part of the adoption to IFRS, the term "Minority interest" has also been replaced with the new term "non-controlling interest" in accordance with IAS 1. Under the Argentine GAAP in force, financial results are broken down depending on whether it is generated by assets or liabilities. Under the IFRSs, the Group has adopted the criterion of showing financial income and financial expenses on different lines in the statement of income. For simplicity, the Group has reclassified the figures as per Argentine GAAP shown under “Financial income (expense) generated by assets” and “Financial income (expense) generated by liabilities”, into “Financial income” and “Financial cost” as established by the IFRS, as applicable, in Column I. According to IFRS, income and expense items not recognized in the statement of income (that is, exchange differences related to translation of foreign businesses) are shown in the statement of comprehensive income as “Other comprehensive income”. According to Argentine GAAP, the statement of comprehensive income is not mandatory and, therefore, such items are recognized as part of shareholders’ equity, in a separate reserve account. For simplicity, these items are shown in “Other comprehensive income” in Column I. 2.3.12.1 Deconsolidation of joint ventures (Column II) Argentine GAAP - Entities in which the Group has joint control are proportionately consolidated. As of July, 1st 2011, the Group’s joint ventures are Cyrsa S.A., Canteras Natal Crespo S.A., Puerto Retiro S.A., Baicom Networks S.A. and Quality Invest S.A As of December 31, 2011 and June 30, 2012, the joint ventures of the Group are Cyrsa S.A., Canteras Natal Crespo S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A. and Nuevo Puerto Santa Fe S.A IFRS - The Group has assessed the nature of its joint arrangements in line with IFRS 11 “Joint Arrangements” and determined them to be joint ventures. Joint ventures are accounted for under the equity method of accounting. 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, the Group deconsolidated the accounts of the joint ventures and presented them as a single line item on the face of the statement of financial position. Column II titled “Deconsolidation of joint ventures” reflects the elimination on a line-by-line basis of the Argentine GAAP pro-rata equity interest in the joint ventures and the disclosure of the Group’s investments in the joint ventures as a single line item titled “Investments in associates and joint ventures” on the statement of financial position and as a single line item titled “Share of profit / loss of associates and joint ventures” on the statement of income. The impact of the IFRS adjustments on joint ventures balances is further discussed in Note 2.3.12.3 below. 2.3.12.2 Reclassifications (Column III) Reclassifications affecting the statement of financial position The column titled “Reclassifications” reflects the differences in presentation and format between the statement of financial position under Argentine GAAP and IFRS. Unless otherwise stated, amounts have been reclassified for presentational purposes under IFRS prior to affecting the corresponding IFRS adjustments, as applicable, to the Argentine GAAP corresponding amounts. The impact of the IFRS adjustments on reclassified balances is included in Column IV titled ¨Measurement Adjustments¨ and is further discussed in Note 2.3.12.3 below. Unless otherwise stated, reclassifications affect both the statement of financial position as of transition date, (July 1st, 2011), December 31, 2011, and June 30, 2012. (a) Investment properties, net Argentine GAAP -There are not specific requirements for presentation of investment property. Accordingly, the Group does not present separately investment property and includes it as part of property, plant and equipment and non-current investments. Certain property of the Group is being partially owner-occupied while the rest is being rented out to third parties. There is no such distinction under Argentine GAAP. Portions that are owner-occupied are accounted for and presented in the same way as portions that are being rented out. Certain associates and joint ventures are currently occupying certain property of the Group. There is no distinction under Argentine GAAP and property rented out to associates or joint ventures are accounted for as property, plant and equipment. IFRS - IAS 1 “Presentation of Financial Statements” requires investment property to be presented as a separate line item on the face of the statement of financial position within non-current assets. 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) In addition, the portions of the property that are being owner-occupied are accounted for and presented as property, plant and equipment under IAS 16 while the portions being rented out are treated and presented as investment property under IAS 40. The Group’s property occupied by associates or joint ventures accounted for using the equity method of accounting is not considered part of the Group for consolidation purposes and, therefore, the property is not owner-occupied from the Group’s perspective. Therefore, this property is treated as investment property. (b) Trading properties Argentine GAAP - There are not specific requirements for separate presentation of trading properties. Trading properties are included as part of inventories and non-current investments. IFRS - Trading properties are inventories under IAS 2 “Inventories”. The Group also has materials and supplies, and other items classified as inventories under IAS 2. Due to the significance and different nature of these inventories, the Group decided to present trading properties separately. (c) In-kind receivables from barter transactions Argentine GAAP - In-kind receivables from barter transactions representing the Group’s right to receive residential apartments to be constructed by a third-party developer are classified as inventory on the face of the statement of financial position. IFRS - In-kind receivables representing the Group’s right to receive residential apartments to be constructed by a third-party developer are not financial assets under IFRS. These in-kind receivables are similar to trading properties and they are classified accordingly in current or non-current assets, as appropriate. (d) Non-current investments – financial assets Argentine GAAP - There are not specific requirements for separate presentation of financial assets. Certain financial assets carried at cost under Argentine GAAP were included within non-current investments. IFRS - IAS 1 “Presentation of Financial Statements” requires financial assets carried at fair value through profit or loss to be presented as a separate line item on the face of the statement of financial position. 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (e) Current investments – investments in financial assets Argentine GAAP - Certain instruments carried at fair value are included within the line item investments in the face of the statement of financial position. IFRS - These investments are also carried at fair value but they are separately disclosed in the new line item titled “Investments in financial assets”. (f) Advances for purchases of property, plant and equipment, inventories and investments in associates and joint ventures Argentine GAAP - Receivables representing money advances made for the purchase of items of property, plant and equipment, inventories and investments in associates and joint ventures are shown as part of their respective balances. IFRS - Advances for the purchase of items of investment properties, property, plant and equipment, inventories and investments in associates and joint ventures are not considered part of these balances until the respective item is received, and, thus, they are shown within “Trade and other receivables, net”. (g) Software Argentine GAAP – Under Argentina GAAP, the Group classified software into property, plant and equipment. IFRS – Software is not considered part of property, plant and equipment, thus, it is shown within “Intangible Assets, net”. Reclassifications affecting the statement of income for the six and three-month periods ended December 31, 2011 and for the year ended June 30, 2012 (i) Revenue – service income and service charges Argentine GAAP – The Group structures its operating leases to allow for recovery of a significant portion of property operating, real estate taxes, repairs and maintenance, and advertising and promotion expenses from tenants. A substantial portion of the Group’s leases require the tenants to reimburse the Group for a substantial portion of operating expenses, including common area maintenance, real estate taxes and insurance. The Group’s tenants are required to pay for their proportionate share of property common operating costs. These expenses (“service charge expenses”) are incurred and paid by the Group and subsequently charged to tenants without any mark-up (“service charge income”). Under Argentine GAAP, service charge income and service charge expense are offset and presented net in the income statement. 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS - IAS 18 states that whether an entity is acting as a principal or an agent in transactions is dependent on the facts and circumstances of the relationship. The Group has assessed the substance of the transactions and concluded that the Group is acting as a principal since it has exposure to the significant risks and rewards associated with the rendering of services. Therefore, service charge income is presented separately from property operating expenses. Property operating expenses are expensed as incurred and any property operating expenditure not recovered from tenants through service charges or when the property is vacant are charged to the statement of income. The Group’s advertising and promotional costs are expensed as incurred. (ii) Gains on disposal of investment Argentine GAAP - As part of the Group’s strategy, the Group may dispose of investment properties which are no longer considered core to the Group’s ongoing operations and for which profit can be realized from value appreciation. Gain on disposals of office buildings is classified as revenue in the statement of income. IFRS - Based on the IFRS Conceptual Framework, gain on disposal of assets described above are not reported under “Revenues”. Under IFRS, gains from the disposal of fixed assets are not included in “Revenue” as the standard refers to the sale of goods including goods produced by the entity for sale or purchased for resale. Only property acquired or constructed for sale and held as inventory (“Trading property”) would therefore be included in the “Revenues”, except for property held as an investment properties or property, plant and equipment. (iii) Other operating results, net Argentine GAAP - Under Argentine GAAP, certain income and expense items are included as part of financial results or other non-operating income and expenses, as appropriate. These items primarily comprise fees payable related to the management contract charges for provisions (i.e. generally charges for litigation and claims), gains or losses on disposal of property, plant and equipment items, gains or losses from the sale of subsidiaries and taxes borne by the Group on behalf of shareholders, among others. IFRS - Under IFRS, income and expense items are generally presented according to its nature and the Group’s presentation policy. The items described above are generally presented as “Other operating results, net” under IFRS. 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (iv) Investment in financial assets Argentine GAAP – Investments in entities in which the Company does not exercise significant influence, joint control or control, are accounted at cost plus dividends. The received dividends are included within Share of profit or loss of associates and joint ventures. IFRS – Investments in entities which are not subsidiaries, associates and joint ventures, are measured at fair value. Changes in fair values and gains from disposal of equity investments at fair value through profit or loss and dividends income are recorded within “Financial results, net” in the statement of income. Reclassifications affecting the statements of cash flows for the six-month period ended December 31, 2011 and for the year ended June 30, 2012. Pursuant to Argentine GAAP, the Group proportionally consolidated the joint ventures’ accounts. Consequently, a difference is generated between the amount of cash and cash equivalents reported in the statement of cash flows under Argentine GAAP and the amount of cash and cash equivalents that would be reported in the statement of cash flows prepared under IFRS. On the other hand, under the Argentine GAAP, the effect of exchange rate changes on cash and cash equivalents was shown as part of operating activities and not under a fourth category in the statement of cash flows as required by the IFRSs. Additionally, pursuant to Argentine GAAP, proceeds from sale of property, plant and equipment (including properties classified as investment properties under IFRS) were reported as operating activities. In accordance with IFRS proceeds from sale of investment properties and property, plant and equipment are reported as investing activities. Finally, pursuant to Argentine GAAP, acquisition of non-controlling interest was reported as investing activities, whereas, in accordance with IFRS, it must be reported as cash from financing activities. Thus, cash flows generated by or used in operating, investing and financing activities were different in the statement of cash flow prepared under Argentine GAAP. 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) 2.3.12.3 Measurement adjustments (Column IV) Argentine GAAP differs in certain significant respects from IFRS. Such differences involve methods of measuring the amounts shown in the consolidated financial statements, as further described below: (A) Currency translation adjustment As noted in the section titled “IFRS exemption options”, the Group has applied the one-time exemption to set the foreign currency cumulative translation adjustment (“CTA”) to zero as of July 1st, 2011. (B) Revenue recognition – “scheduled rent increases” Argentine GAAP - Revenue from “non-cancelable” leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Therefore, revenue does not include an averaging of rental income. Rent-free periods, reduced rent or other tenant incentives, if any, are recognized in the period in which these incentives are provided. IFRS - The Group applied IAS 17 “Leases”. As a result, lease income from operating leases with scheduled rent increases is recognized on a straight-line basis over the term of the leases. All tenant incentives, if any, are treated as a reduction of rental income on a straight-line basis over the lease terms. (C) Revenue recognition – “letting fees” Argentine GAAP - The Group does not generally use the services of a third-party lease agent for its shopping center properties. Rather, the Group acts as its own leasing agent and earns letting fees. Letting fees are recognized at the time a transaction is successfully completed. A transaction is considered successfully completed when both parties (the tenant and the Group) have signed the related lease contract. IFRS - The Group considers that in these circumstances payments received from tenants for “letting fees” are not different from other payments received such as admission rights. Accordingly, revenue from letting fees is recognized under the straight-line method over the lease term. 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (D) Trading properties Argentine GAAP - Trading properties are stated at the lower of cost adjusted for inflation or net realizable value. Additionally, trading properties are measured at net realizable value when contracts are exchanged for which a non-refundable deposit has been received securing the sale in advance of legal completion (i.e. transfer of deed of title and significant risk and rewards). This form of sale fixes the price of the property and the terms and conditions of the contract providing reasonable certainty about the closing of the transaction and realization of the gain. Accordingly, these transactions are deemed consummated for Argentine GAAP purposes and revenue is recognized at the time the contract is signed. Gains on the revaluation of trading property to net realizable value are shown as “gain from recognition of inventories at net realizable value” in the statement of income. IFRS - Trading properties are measured at the lowest of cost or net realizable value. Revenue from the sale of properties is recognized only when the significant risks and rewards have transferred to the buyer. This will normally take place on unconditional exchange of contracts at the moment of the transfer of title deed. For conditional exchanges, sales are recognized when these conditions are satisfied. (E) Pre-operating and organization expenses Argentine GAAP - Under Argentine GAAP, pre-operating, organization expenses and other start-up costs (mainly related to the opening of new shopping centers) are capitalized and amortized under the straight-line method generally over a period of three to five years. IFRS - IFRS prescribes that pre-operating expenses cannot be attributed to the cost of property, plant and equipment, investment properties, trading properties or the creation of intangible assets and are immediately recognized as expenses. (F) Goodwill Argentine GAAP - The Group accounts for acquisitions of businesses and non-controlling interests under the purchase method of accounting. Under the purchase method of accounting, the Group allocates the purchase price to tangible and intangible assets and liabilities based on the respective fair values. Goodwill represents the excess of cost over the fair value of net identifiable assets and is amortized under the straight-line method over the weighted average useful life of the tangible assets acquired. Goodwill does not exceed its respective estimated recoverable value at year-end. IFRS - As noted Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.2., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (G) Negative Goodwill Argentine GAAP - Under Argentine GAAP, when the amount paid in a business combination or acquisition of a non-controlling interest is lower than the carrying amount of the acquired assets and assumed liabilities, the Group recognizes such amount as negative goodwill on the statement of financial position (as a deduction to non-current assets) and amortizes it over the period considered to justify negative goodwill not exceeding 20 years. However, under Argentine GAAP, when negative goodwill exists, acquired intangible assets which otherwise would be recognized are reduced to absorb the negative goodwill even if they are then assigned a zero value. Additionally, where the amount paid for the acquisition of associates and/or joint ventures is lower to the investor's interest in the net fair values of the associate and/or joint venture's identifiable assets and liabilities, the Group recognizes such amount as negative goodwill on the statement of financial position and amortizes it over the period considered to justify negative goodwill not exceeding 20 years. That amortization is recognized under the line “Share of profit / (loss) of associates and joint ventures” in the statement of income. IFRS - As noted in Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.2., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. Consequently, business combinations and acquisitions of non-controlling interests completed prior to July 1st, 2011 have not been restated, and the carrying amount of negative goodwill under IFRS as of July 1st, 2011 equals the carrying amount under Argentine GAAP as of that date. In accordance with IFRS, negative goodwill is recognized in profit or loss immediately. Additionally, acquisitions of associates and/or joint ventures are initially recorded at cost of the investment. Any difference between the cost of the investment and the investor's interest in the net fair values of the associate's and/ or joint venture’s identifiable assets and liabilities is goodwill. Negative goodwill is taken to the income statement in the period when the associate and/or joint venture is acquired. (H) Non-current investments – investments in financial assets Argentine GAAP - The Group holds investments in quoted equity securities with readily determinable fair values, namely TGLT S.A., Hersha Hospitality Trust and Supertel. Under Argentine GAAP, these investments are carried at acquisition cost since they are not held for the purpose of trading in the short term. IFRS - Under IFRS 9 “Financial Instruments”, all equity investments are measured at fair value. For certain equity investments, the Group can make an irrevocable election at initial recognition to recognize changes in fair value through other comprehensive income rather than profit or loss. However, the Group has decided to not recognize changes in fair value through other comprehensive income. The Group has elected to recognize changes in the fair value of these equity securities in the statement of income. 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (I) Initial direct costs on operating leases Argentine GAAP - Under Argentine GAAP, certain initial direct costs (i.e. legal fees, commissions and other fees) paid to third parties for arranging a lease (when the Group is a lessor) are recognized as an immediate expense when incurred. IFRS - Initial direct costs incurred by lessors in arranging an operating lease are added to the carrying amount of the leased assets (i.e. investment properties) and are recognized as an expense over the lease term on the same basis as the lease income. (J) Tenant deposits Argentine GAAP - The Group obtains deposits from tenants as a guarantee for returning the property at the end of the lease term in a specified good condition or for the lease payments for a period of generally 3 years. The deposit amounts, usually, one month of rent. These deposits are treated as liabilities under Argentine GAAP and measured at the amount received by the tenants. IFRS - Tenant deposits are treated as a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease (deferred income). The deposits are subsequently measured at amortized cost, and deferred income is amortized under the straight line method over the lease term. (K) Impairment of financial assets Argentine GAAP - At July 1st, 2011, December 31, 2011 and June 30, 2012, the Group maintains receivables relating to credit card loans, which are carried at amortized cost. Under Argentine GAAP, the Group determined an allowance for doubtful accounts based on specific criteria set forth for financial and banking institutions. IFRS - The Group applied the criteria for impairment provisions in IFRS 9. (L) Present value accounting – tax credits Argentine GAAP - Under Argentine GAAP, certain long-term tax credits are present-valued as of year-end. IFRS - Under IFRS, there is no requirement to discount long-term tax credits. The Group elects to measure tax receivables and payables at the amounts expected to be recovered from or paid to the tax authorities and thus, not discounting long-term tax credits. 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (M) Investment properties Argentine GAAP - There are not specific requirements for presentation of investment property. Accordingly, the Group includes it as part of property, plant and equipment and non-current investments and are measured at acquisition cost less accumulated amortization and loss for impairments, if any. Additionally, trading properties are measured at net realizable value when contracts are exchanged for which a non-refundable deposit has been received securing the sale in advance of legal completion (i.e. transfer of title deed and significant risk and rewards). This form of sale fixes the price of the property and the terms and conditions of the contract providing reasonable certainty about the closing of the transaction and realization of the gain. Accordingly, these transactions are deemed consummated for Argentine GAAP purposes and revenue is recognized at the time the contract is signed. Gains on the revaluation of trading property to net realizable value is shown as “Gain from recognition of inventories at net realizable value” in the statement of income. IFRS - Investments properties are measured at cost, less accumulated depreciation and loss for impairments, if any. Revenue from the sale of properties is recognized only when the significant risks and rewards have transferred to the buyer. This will normally take place with the transfer of title deed. For conditional exchanges, sales are recognized when these conditions are satisfied. (N) Impact of adjustments in accordance with IFRS in investments in associates Argentine GAAP - Investments in entities in which the Group exercises significant influence, but not control, are accounted for under the equity method. Under the equity method, the investment is recorded at original cost and periodically increased (decreased) by the investor's proportionate share of earnings (losses) of the investee and decreased by all dividends received from the investor by the investee. The Group applies its percentage ownership interest to the financial statements of its equity method investments prepared under Argentine GAAP. As of July 1st, 2011, the associates of the Group are Banco Hipotecario S.A., Banco de Crédito & Securitización S.A., Manibil S.A., New Lipstick LLC, Lipstick Management LLC, Rigby 183 LLC and Tarshop S.A. As of December 31, 2011 and June 30, 2012 Bitania 26 S.A. is incorporated. IFRS - The Group assessed all of its interests in the entities mentioned in the paragraph above and determined that the Company exercises significant influence over them. Accordingly, under IFRS, the Group also accounts for these investments under the equity method of accounting. However, the Group has assessed the impact of IFRS adjustments on the financial statements of these investments prepared under Argentine GAAP prior to the application of the equity method. 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Following is a description of the most significant IFRS adjustments to the equity, income and comprehensive income of its associates. For ease of presentation and to facilitate an understanding of the nature of the IFRS adjustments, associates were grouped by business activities. Associates are not discussed below when IFRS adjustments were not significant to the Group or no IFRS adjustments were identified: Banking business The Group assessed the financial statements of associates of the Group related to the banking business as of July 1st, 2011, December 31, 2011 and June 30, 2012 and determined the following adjustments to IFRS: - Under Argentine GAAP, revenues from life and disability insurance and loan origination fees are recognized on an up-front basis. Under IFRS, these revenues are recognized on a straight line basis over the term of the respective underlying receivables. - Under Argentine GAAP, the allowance for doubtful accounts for loan losses are recognized based on specific criteria as set forth by the Central Bank for financial and banking institutions. Under IFRS, the associate applied the impairment provisions in IFRS 9. - Under Argentine GAAP, receivables transferred to trusts in securitization programs are treated as sales and a gain or loss is recognized on the sale. Usually the transferor retains an interest in the trust and maintains a cash reserve which serves as collateral for payments of amounts due under the debt securities issued by the trust. Under IFRS, following the provisions of IFRS 9, the associate is not able to derecognize financial assets with these characteristics. As a result, the associate continues recognizing the receivables and a liability for the consideration received upon transfer. The receivables recognized are then tested for impairment following the IFRS 9 criteria. - Under Argentine GAAP, the calculation of the insurance technical reserves is recognized following the regulations issued by the National Insurance Superintendence. Under IFRS, following the guidance of IFRS 4 “insurance contracts”, the associate measured the insurance technical reserve in accordance with the “best estimation” approach. Investment properties The Company assessed the financial statements of the associates related to the investment property business and determined the following adjustments to IFRS as of July 1st, 2011, December 31, 2011 and June 30, 2012: 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) - Under Argentine GAAP, revenue from non-cancelable leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Therefore, revenue does not include an averaging of rental income. Rent-free periods, reduced rent or other tenant incentives, if any, are recognized in the period in which these incentives are provided. Under IFRS, lease income from operating leases with scheduled rent increases is recognized on a straight-line basis over the term of the leases. All tenant incentives, if any, are treated as a reduction of rental income on a straight-line basis over the lease terms. - Under Argentine GAAP, lease expense where the entity is the lessee under an operating ground lease agreement subject to escalation clauses is recognized when the escalated payments are due. Therefore, lease expenses are not recognized on a straight-line basis. Under IFRS, lease payments for operating leases with scheduled rent increases are recognized on a straight-line basis over the term of the leases. (O) Impact of IFRS adjustment on joint ventures Argentine GAAP - Investments in entities in which the Group exercises joint control are accounted for under the proportionate consolidation method. Under the proportionate consolidation method, the financial statements of the Group reflect the Group’s pro-rata equity interest in the jointly controlled entities on a line-by-line basis. The Group applied its pro-rata equity interest to the financial statements of its jointly-controlled entities prepared under Argentine GAAP. IFRS – The Group assessed all of its interests in joint arrangements and determined that they are joint ventures under IFRS 11”Joint Arrangements”. Accordingly, the Group accounted for its joint ventures under the equity method of accounting. The Group has assessed the impact of IFRS adjustments on the financial statements of joint ventures prepared under Argentine GAAP prior to the application of the equity method. As of July 1st, 2011, the joint ventures of the Group are Cyrsa S.A., Canteras Natal Crespo S.A., Puerto Retiro S.A., Baicom Networks S.A. and Quality Invest S.A. As of December 31, 2011 and June 30, 2012 Nuevo Puerto Santa Fe S.A. is incorporated. Following is a description of the most significant IFRS adjustments to the equity and income of the joint ventures. Joint ventures are not discussed below when IFRS adjustments were not significant to the Group or no adjustments were identified. 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) - Under Argentine GAAP, the joint venture has historically accounted for revenues and therefore profits from all property sales on a percentage of completion basis once contracts for the sale of a property have been exchanged and only if the eventual profit from that property can be foreseen with reasonable certainty. Under IFRS, the joint venture has applied IFRIC 15 “Agreements for the construction of Real Estate”. The Group assessed the contractual terms of the agreements and concluded that revenue from open market sales of real estate should be accounted for on legal completion of the agreement in accordance with IAS 18 “Revenue”. As a result, the joint venture recognizes revenue from the sale of private homes and commercial units entirely at the point of legal completion in accordance with IAS 18. The most significant impact of IFRIC 15 is therefore the deferral of profits previously recognized from the point of exchange of contracts onwards until the point of legal completion. All of these profits are now recognized at a later date. - Under Argentine GAAP, tenant deposits are treated as liabilities and measured at the amount received by the tenants. Under IFRS, tenant deposits are treated as both a financial asset and a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease. The deposits are subsequently measured at amortized cost. - Under Argentine GAAP, revenue from non-cancelable leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Under IFRS, the Group applied IAS 17 “Leases”. Consequently, revenue derived from operating leases with scheduled increases in recognized on a straight line basis over the lease agreement term. - Under Argentine GAAP, certain long-term tax credits are present-valued as of year-end. Under IFRS, there is no requirement to discount long-term tax credits. The joint venture elects to measure tax receivables and payables at the amounts expected to be recovered from or paid to the tax authorities and thus, not discounting long-term tax credits. As a result, the joint venture eliminated the effect of discounting tax. (P) Acquisition of non-controlling interest As stated in Note 2.2., the Group has applied the exception provided by IFRS 1 for accounting for changes in the interest in subsidiaries that do not result in loss of control. Consequently, acquisitions of non-controlling interests that took place before July 1st, 2011 have not been restated. IFRS adjustments detailed below relate to acquisitions of non-controlling interest that took place on July 1st, 2011 or after date. 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (contineud) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Argentine GAAP - Under Argentine GAAP, the Group accounted for the acquisition of the non-controlling interests under the purchase method of accounting. Under the purchase method of accounting, the purchase price paid is allocated to the net assets acquired based on its fair value. Assets, including goodwill, and liabilities of the acquired business are recognized using a cost accumulation approach (i.e. for the previous equity interests acquired). These acquisitions generated goodwill since the cost of acquisition exceeded the fair value of the net tangible and intangible assets acquired. IFRS - Under IFRS, the Group applied the principles of IFRS 10 in accounting for changes in ownership interests. As per IFRS 10, when an additional interest is obtained and control is maintained, the transaction is accounted for as an equity transaction. The Group does not recognize any additional acquisition adjustments to reflect the subsequent acquisition of additional interest in the subsidiary if there is no change in control. Under IFRS, the difference between the fair value of the consideration paid and the related carrying value of the non-controlling interest acquired is recognized in the controlling interest’s equity as a credit or debit to a reserve in net equity. Therefore, no gain or loss is recognized in the statement of income and no additional goodwill is recognized. The carrying value of the non-controlling interest is adjusted to reflect the change in the non-controlling interest’s ownership interest in the subsidiary. (Q) Amortization of borrowing costs Argentine GAAP - Under Argentine GAAP, transactions costs directly attributable to the acquisition of borrowings are amortized under the straight-line method over the contract term. IFRS - Transaction costs directly attributable to the acquisition of borrowings are deducted from the fair value at which the financial liability is initially recognized. Subsequently, they are amortized using the effective interest method over the contract term. (R) Currency translation adjustment Argentine GAAP - Foreign operations shall be classified as integrated or non-integrated entities depending if their activities are carried out as an extension of the reporting entity. Exchange differences resulting from the translation of integrated entities are recognized in the statement of income. Exchange differences resulting from the translation of non-integrated entities are recognized in a separate reserve in equity. IFRS - Exchange differences resulting from the translation of foreign operations of subsidiaries and associates are recognized in the statement of other comprehensive income. 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (S) Deferred income tax Argentine GAAP - The Group accounts for income taxes using the deferred tax method whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax based assets and liabilities and are measured using the enacted tax rates. Argentine GAAP does not prescribe detailed specific guidance related to the recognition of a valuation allowance. The Group assesses the need for a valuation allowance based on several factors including but not limited to current projections, legal expiration periods and others. IFRS - There is no difference in the determination of deferred income taxes. However, deferred tax assets are recognized when it is considered probable (defined as “more likely than not”) that sufficient taxable profits will be available to utilize the temporary difference or unused tax losses. IFRS does not allow the recognition of valuation allowances. IFRS establishes more specific and strict procedures to assess whether a deferred tax asset should be recognized. All available evidence, both positive and negative, is considered to determine whether, based on the weight of that evidence, a deferred tax asset should be recognized. Judgment must be used in considering the relative impact of negative and positive evidence. The weight given to the potential effect of negative and positive evidence should be commensurate with the extent to which it can be objectively verified. The more negative evidence that exists (a) the more positive evidence is necessary and (b) the more difficult it is to support a conclusion that a deferred tax asset can be recognized. (T) Non-controlling interest Differences for non-controlling interest include the effect of recording, where applicable, the corresponding effect of other differences between Argentine GAAP and IFRS. 2.4.Significant Accounting Policies The principal accounting policies applied in the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2012, which is described in Exhibit I attached hereto and are based upon such IFRS expected to be in force as of June 30, 2013. The most significant accounting policies are described in Exhibit I. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual future results might differ from the estimates and evaluations made at the date of preparation of these financial statements. 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) In the preparation of these condensed interim consolidated financial statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements for the year ended June 30, 2012 which are described in Exhibit I. 2.6Seasonal effects on operations The operations of the Group’s shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and Christmas holidays (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 3. Acquisitions and disposals Transactions with non-controlling interest APSA As of August, 2012, the Group, through E-Commerce Latina S.A., acquired an additional equity interest of 0.03% in APSA for a total consideration of Ps. 0.6 million. The book value of the non-controlling interest in APSA as of the date of the acquisition was Ps. 36 million (which represents an interest of 4.39%).As a result of this transaction, the non-controlling interest was reduced by Ps. 1 million and the interest attributable to the shareholders’ of the controlling parents was reduced by Ps. 1 million. The effect on shareholders’ equity of this change in the equity interest in APSA is summarized as follows: Ps. Carrying value of the equity interests acquired by the Group Price paid for the non-controlling interest ) Reserve created due to the acquisition recognized in the parent’s equity ) 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Acquisition and disposals (Continued) As of October, 2012, the Group, through E-Commerce Latina S.A., acquired an additional equity interest of 0.04% in APSA for a total consideration of Ps. 1.1 million. The book value of the non-controlling interest in APSA as of the date of the acquisition was Ps. 39 million (which represents an interest of 4.36%).As a result of this transaction, the non-controlling interest was reduced by Ps. 0.3 million and the interest attributable to the shareholders’ of the controlling parents was reduced by Ps. 0.3 million. The effect on shareholders’ equity of this change in the equity interest in APSA is summarized as follows: Ps. Carrying value of the equity interests acquired by the Group Price paid for the non-controlling interest ) Reserve created due to the acquisition recognized in the parent’s equity ) Acquisition of equity interest in joint venture On November 29, 2012 APSA acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EH”)´s capital stock and votes for Ps. 32 million. APSA exercises joint control over EH together with shareholder owners of the remaining 50%. EH’s core asset is a 50% indirect interest in La Rural S.A. (“LRSA”)’s capital stock and votes. EH exercises joint control over LRSA, together with Sociedad Rural Argentina (“SRA”), the owner of the remaining 50% interest in LRSA. Therefore, APSA’s indirect interest in LRSA amounts to 25% as of the date of these unaudited condensed interim consolidated financial statements. LRSA is mainly engaged in the operation of Predio Ferial de Buenos Aires, a fairground located in an area surrounded by Cerviño, Sarmiento, and Santa Fe Avenues and Oro Street, City of Buenos Aires (the “Fairground”). LRSA is the beneficiary of that Fairground under an usufruct agreement executed with the owner thereof, SRA, in 1999. Purchase of financial assets During this period the Group purchased the following corporate notes from: a)The Government of the City of Buenos Aires, for a nominal value of Ps. 19.0 million. These notes accrue interest at an annual 7.95% fixed rate, payable semi- annually and maturing on April 29, 2014. b)Banco Hipotecario for Ps. 5 million, which accrue interest at an annual 18.75% fixed annual rate, payable semi- annually and maturing on August 8, 2013. 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Acquisition and disposals (Continued) Disposal of financial assets In September 2012 the Group sold 2,000,000 ordinary shares of Hersha Hospitality Trust (“Hersha”) for a total amount of US$ 9.7 million. Therefore, the Group’s interest in Hersha’s capital stock decreased from 9.13% to 8.12% as of September 30, 2012. This percentage has remained unchanged as of the date of these Unaudited Condensed Interim Consolidated Financial Statements. Subsequent to December 31, 2012, the Group sold an additional number of Hersha’s shares. See Note 33. In November and December 2012, IRSA sold all of its shareholdings in NH Hoteles S.A. (138,572 shares for a consideration of € 0.38 million) and in NH Hoteles S.A. (387,758 shares for a total consideration of US$ 1.4 million). In December 2012, IRSA sold all of its shareholdings in Metrovacesa F (1,238,990 shares for a consideration of € 2.7 million); Metrovacesa SM (229,995 shares for a total consideration of € 0.5 million) and Metrovacesa F (919,087 shares for a consideration of US$ 2.7 million). Significant sales of investment properties On August 31, 2012, IRSA sold certain functional units of the building “Libertador 498” in the city of Buenos Aires. The total price of the transaction amounted to Ps. 15 million and was paid on the execution of the title conveyance deeds. This transaction generated a gain of Ps. 12.7 million. On September 14, 2012, IRSA sold certain functional units on floors 18 and 19, as well as parking areas, of the building Bouchard 551. The total price of the transaction was US$ 8.5 million paid upon execution of the conveyance deed. This transaction generated a gain of Ps. 18.4 million. On October 4 and 11, 2012, IRSA signed the transfer deed for the sale of several functional units (stores and parking spaces) of the building “Libertador 498”. The transactions price was set at Ps. 29.4 million, amount that had been completely collected. This transaction generated a gain of Ps. 24.9 million. Subsequent to December 31, 2012, IRSA disposed of other investment property. See Note 33. 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3.Acquisition and disposals (Continued) Acquisition of Rigby 183 LLC On June 30, 2012, the Group held through its subsidiary IMadison LLC a 49% equity interest in the capital stock of Rigby 183 LLC (“Rigby”), a company that owns office buildings for rental at Madison Avenue 183, New York, USA. On November 27, 2012, the Group, through its subsidiary IRSA International LLC, purchased an additional 25.5% equity interest in Rigby’s capital stock, thus taking control over said company. As a result of the acquisition, the Group expects to increase its footprint in the US real estate market. The goodwill from the acquisition, which amounts to Ps. 45.7 million, is attributable to the synergies expected to be achieved by combining the Group’s and Rigby’s operations. The following chart shows the consideration paid by the Group, the fair value of the acquired assets, the assumed liabilities and the non-controlling interest as of the acquisition date. Consideration paid: Cash and cash equivalents Total consideration paid Fair value of the interest in Rigby’s equity held before the business combination Total consideration Recognized balances of acquired identifiable assets and assumed liabilities: Cash and cash equivalents Investment properties (Note 9) Trade and other receivables, net Borrowings ) Trade and other payables ) Deferred income tax liabilities (Note 22) ) Total net identifiable assets Non-controlling interest ) Goodwill (Note 22) Total The acquisition-related costs (which amount to Ps. 2.5 million) were charged under “General and Administrative Expenses” in the statement of income. The fair value of the investment property acquired for Ps. 679.2 million was assessed by a qualified independent appraiser. The fair value of trade and other receivables amounts to Ps. 14.1 million, including trade receivables in the amount of Ps. 0.1 million. As of the acquisition date, the Group estimates that these receivables are recoverable. The fair value of the non-controlling interest in Rigby, an unlisted company, has been determined on a proportional basis to the fair value of Rigby's net acquired assets. 47 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Acquisition and disposals (Continued) The Group recognized income of Ps. 124.1 million derived from the reassessment of the fair value of the 49% interest held in Rigby before the business combination. In addition, all exchange gains (losses) accumulated in shareholders’ equity from the interest held in Rigby before the business combination (Ps. 12.9 million) were charged to income. These gains were disclosed under "Other operating results, net" in the statement of income. The revenues Rigby has generated since November 27, 2012 and that have been disclosed in the consolidated statement of income amount to Ps. 12.1 million. Rigby has also run a net loss of Ps. 4 million during said period. If Rigby had been included in the consolidation since July 1st, 2012, the consolidated income statement would have shown pro-forma revenues in the amount of Ps. 1,101.4 million and pro-forma net income of Ps. 244.2 million. 4.Financial risk management Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. The Exhibit I provides information on financial risk management as of June 30, 2012 and July 1st, 2011. Since June 30, 2012, there have been no significant changes in the risk management or risk management policies applied by the Group. 4.2.Fair value estimates Since June 30, 2012 there have been no significant changes in business or economic circumstances affecting the fair value of the Group's financial assets or liabilities (either measured at fair value or amortized cost), nor any transfers between the different hierarchies used to assess the fair value of the Group's financial instrument and / or reclassifications between categories of financial instruments. 5.Segment information Below is a summarized analysis of the lines of business of the Group for the period ended December 31, 2012: Shopping Center Properties Offices Sales and developments Hotels International Financial operations and others Total Revenues Costs ) Gross Profit Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) ) Other operating results, net ) Profit / (loss) from operations ) ) Share of profit / (loss) of associates and joint ventures - - 59 ) Segment profit / (loss) ) Investment properties, net - - Property, plant and equipment, net - Trading properties - Goodwill - Inventories - - - Investments in associates - - Operating assets 48 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the period ended December 31, 2011: Shopping Center Properties Offices Sales and developments Hotels International Financial operations and others Total Revenues - Costs ) - ) ) Gross Profit - Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) Other operating results, net ) Profit / (Loss) ) ) Share of profit / (loss) of associates and joint ventures - - - ) Segment profit / (loss) ) ) 49 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) The following tables present a reconciliation between the total results of segment operations and the results of operations as per the statements of income. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS. As per Total segment information Adjustment for share of profit(loss) of joint ventures As per statements of income Revenues ) Costs ) ) Gross Profit ) Gain from disposal of investment properties - General and administrative expenses ) ) Selling expenses ) ) Other operating results, net 35 Profit from operations ) Share of profit of associates and joint ventures Profit before financial results and income tax ) As per Total segment information Adjustment for share of profit/ (loss) of joint ventures As per statements of income Revenues ) Costs ) ) Gross profit ) Gain from disposal of investment properties - General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) ) Profit from operations ) Share of profit (loss) of associates and joint ventures ) Profit Before financial results and income tax ) 50 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5.Segment information (Continued) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statements of financial position under IFRS show the net investment in these joint ventures as a single item. Total reportable assets as per segment information Investment properties, net ) Property, plant and equipment, net ) Trading properties ) Inventories ) Investments in associates and joint venture Total assets as per the statements of financial position 6. Information about main subsidiaries The Group conducts its business through several operating and holding subsidiaries which are listed in Note 1.3 of Exhibit I. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Set out below are the summarized financial information for each subsidiary that has non-controlling interests that are material to the Group: Summarized statements of financial position APSA (i) TYRUS (i) EFANUR (i) Assets Non- current assets - Current assets - Total assets - Liabilities Non-current liabilities - Current liabilities - Total liabilities - Net assets - 51 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Information about main subsidiaries (Continued) Summarized statements of income and statements of comprehensive income APSA (i) TYRUS (i) EFANUR (i) Revenues - - - Profit before income tax ) - Income tax expense ) ) ) - - - Profit for the period ) - Other comprehensive income - Profit attributable to non-controlling interest 99 - Dividends paid to non-controlling interest ) ) - Summarized cash flows APSA (i) TYRUS (i) EFANUR (i) Net cash generated by (used in) operating activities ) ) ) - Net cash (used in) generated by investing activities ) ) ) - Net cash generated by (used in) financing activities ) ) ) - Net increase / (decrease) in cash and cash equivalents ) ) - Foreign exchange gain /(loss) on cash and cash equivalents ) 90 - Cash and cash equivalents at beginning of year - Cash and cash equivalents at end of year - (i) Includes consolidated financial information. The information above is the amount before inter-company eliminations. 52 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Interests in joint ventures As of December 31, 2012, the joint ventures of the Group are Canteras Natal Crespo S.A., Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A. Nuevo Puerto Santa Fe S.A. (“NPSF”) and Entertainment Holdings S.A. The shares in these joint ventures are not publicly traded. As of June 30, 2012, the joint ventures of the Group were Canteras Natal Crespo S.A., Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A. and NPSF. As noted Note 3, APSA acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EH”)´s capital stock and votes and as a consequence APSA holds a jointly indirect interest in LRSA of 25% which operates the fairground Predio Ferial de Buenos Aires. In connection with the Fairground, as publicly known, in December 2012 the Executive Branch issued Executive Order 2,552/12 that annulled an executive order dated 1991 which approved the sale of the Fairground to the SRA; the effect of this new order was to revoke the sale transaction. Subsequent to December 21, 2012, the Executive Branch notified the SRA of said executive order and further ordered that the property be returned to the Federal Government within 30 subsequent days. Then, the SRA issued a press release publicly disclosing the initiation of legal actions. Neither has APSA been served notice formally nor is it a party involved in the legal actions brought by the SRA. As of the date of these unaudited condensed interim consolidated financial statements, the above mentioned legal matters resulted in certain delays in gathering the information necessary to register the acquisition pursuant to IFRS 3. Therefore, APSA has prudently decided to record its investment at cost. APSA expects to complete the fair value computation on net assets acquired during the fiscal year ended June 30, 2013. Changes in the Group’s investments in joint ventures for the six-month period ended December 31, 2012 and for the year ended June 30, 2012 were as follows: Beginning of the period / year Acquisition of joint ventures Capital contribution Disposal of joint ventures - ) Share of profit, net ) End of the period / year 53 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in associates As of June 30, 2012, the associate of the Group were New Lipstick LLC, Rigby 183 LLC, BHSA, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. (“BACS”) and Bitania 26 S.A As of December 31, 2012, Rigby 183 LLC began to be reported on a consolidated basis and ceased to be an affiliate. Changes in the Group’s investments in associates for the six-month period ended December 31, 2012 and for the year ended June 30, 2012 were as follows: Beginning of the period / year Acquisition of associates - Capital contributions - Share of profit, net Currency translation adjustment ) Dividend payments (ii) ) - Decrease for the taking over (see Note 3) ) - End of the period/year (i) (*)1,100,006 (i) Includes a balance of Ps. (12,040) reflecting interests in companies with negative equity as of December 31, 2012 which is reclassified to “Provisions” (see Note 20). (ii) During the period, the Group cashed dividends from Manibil S.A. and BHSA in the amount of Ps. 3.3 million and Ps. 30.5 million, respectively. 9. Investment properties Changes in the Group’s investment properties for the six-month period ended December 31, 2012 and for the year ended June 30, 2012 were as follows: Beginning of the period / year Currency translation adjustment - Additions and acquisitions Acquisition of subsidiaries (ii) - Reclassifications of property, plant and equipment - Sales and disposals (ii) ) ) Depreciation charge (i) ) ) End of the period / year (i) Depreciation charges of investment properties were included in “Costs” in the Statements of Income (Note 26). (ii) See Note 3. 54 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9.Investment properties (Continued) The following amounts have been recognized in the statements of income: Rental and service income Direct operating expenses ) ) Gain from disposal of investment properties Property, plant and equipment, net Changes in the Group’s property, plant and equipment for the six-month period ended December 31, 2012 and for the year ended June 30, 2012 were as follows: Beginning of the period / year Currency translation adjustment 16 - Additions Disposals of unused assets ) ) Reclassifications to Investment properties ) - Depreciation charge (i) ) ) End of the period / year (i) Depreciation charges of property, plant and equipment were included in “General and administrative expenses” and “Costs” in the Statement of Income (Note 26). Trading properties Changes in the Group’s trading properties for the six-month period ended December 31, 2012 and for the year ended June 30, 2012 were as follows: Beginning of the period / year Additions Currency translation adjustment - Sales ) ) End of the period / year 55 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Intangible assets, net Changes in the Group’s intangible assets for the six-month period ended December 31, 2012 and for the year ended June 30, 2012 were as follows: Beginning of the period / year Additions Acquisition of subsidiary (goodwill) - Currency translation adjustment - Disposals - ) Amortization change (i) ) ) End of the period / year (i) Amortization charges of intangible assets are included in “General and administrative expenses” in the Statement of Income (Note 26). Inventories Group’s inventories as of December 31, 2012, June 30, 2012 and July 1st, 2011 were as follows: Current Hotel supplies (i) Materials and others items of inventories (i) Current inventories Total inventories (i) Inventories cost are included in “Costs” in the Statement of Income (Note 26). 56 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables, net Group’s trade and other receivables, as of December 31, 2012, June 30, 2012 and July 1st, 2011 were as follows: Non-current Trade, leases and services receivable Receivables from the sale of properties Less: allowance for trade receivables ) ) ) Non-current trade receivables VAT receivables Minimum presumed income tax (“MPIT”) Other tax receivables Advance payments Others Non-current other receivables, net Related parties (Note 31) Non-current trade and other receivables, net Current Consumer financing receivables Leases and services receivables Receivables from hotel operations Checks to be deposited Notes receivables Trade and lease debtors under legal proceedings Less: allowance for trade receivables ) ) ) Current trade receivables, net VAT receivables MPIT - Other tax receivables Loans granted Prepaid expenses Restricted funds - - Restituted funds receivables - - Advance from vendors Dividends received - - Other Less: allowance for other receivables ) - - Current other receivables, net Related parties (Note 31) Current trade and other receivables, net Total trade and other receivables, net…………… 57 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables, net (Continued) Movements on the Group’s allowance for trade and other receivables are as follows: Beginning of the period / year Charges of the period / year Unused amounts reversed ) ) Used during the period / year ) ) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statements of income (Note 26). Amounts charged to the allowance account are generally written off, when there is no expectation of recovering additional cash. Investments in financial assets Group’s financial assets at fair value through profit or loss as of December 31, 2012, June 30, 2012 and July 1st, 2011 were as follows: Non-current Financial assets at fair value Investment in equity securities in TGLT S.A Investment in equity securities in Hersha Preferred shares of Supertel - Common shares of Supertel - - Don Mario S.G.R. - Other equity securities in public companies 58 Financial assets at amortized cost Non-Convertible Notes related parties and others (Note 31) Total investments in non-current financial assets Current Financial assets at fair value Mutual funds (Note 31) Mortgage bonds (Note 31) Government bonds 9 12 Investment in equity securities in Hersha - - Don Mario S.G.R. - - Other securities in public companies 37 Financial assets at amortized cost Non-Convertible Notes related parties and others (Note 31) Total investments in current financial assets Total investments in financial assets. 58 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative financial instruments Group’s derivative financial instruments for the six-month period ended December 31, 2012, June 30, 2012 and July 1st, 2011 were as follows: Assets Non-current Hersha call option - - Warrants of Supertel - Total non-current derivative financial instruments Total derivative financial instruments Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31, 2012 and for the year ended June 30, 2012 and July 1st, 2011: Cash at bank and on hand Mutual funds Total cash and cash equivalents 59 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) Following is a detailed description of cash flows generated by the Group’s operations for the six-month periods ended December 31, 2012 and 2011. Note Profit for the period Adjustments for: Income tax expense 22 Retirement of obsolete properties - Depreciation and amortization 26 (Gain) from disposal of investment properties 9 ) ) Dividends received ) ) Share-based payments Loss / (gain) from financial instruments 29 ) Loss on derivative financial instruments 29 (Gain) from purchase of subsidiaries ) - Interest expense, net 29 Provisions and allowances Share of (profit) / loss of associates and joint ventures ) ) Unrealized foreign exchange (gain) / loss, net Changes in operating assets and liabilities: Increase in inventories ) ) Decrease in trading properties ) (Increase) / decrease in trade and other receivables, net ) Increase in derivative financial instruments - ) Increase/ (decrease) in trade and other payables ) Decrease in salaries and social security liabilities ) ) Decrease in provisions ) ) Net cash generated by operating activities before income tax paid 60 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) Supplemental cash flow information Non-cash activities Increase in investments in financial assets through an increase in borrowings - Reimbursement of expired dividends - Dividends payable - Increase of investment properties, net through a decrease in property, plant and equipment - Decrease in non-controlling interest through an increase in trade and other payables - Decrease in trading properties through an increase / decrease en trade and other payables - Foreign currency translation of subsidiaries - Increase in trade and other receivables, net through an increase in trade and other payables - Decrease in borrowings through an increase in shareholders' equity - 38 Decrease in intangible assets, net through a decrease in trade and other payables - Decrease in trade and other receivables, net - Decrease in investments in associates and joint ventures - Decrease in trade and other payables - ) Transfers of trade and other receivables, net to investment properties, net - Trade and other payables Group’s trade and other payables as of December 31, 2012, June 30, 2012 and July 1st, 2011 were as follows: Non-current Trade payables - 4 47 Admission rights Sale and rent payments received in advance Guarantee deposits Non-current trade payables Tax payment facilities plan Other tax liabilities - Deferred income tax Other Non-current other payables Related parties (Note 31) 20 20 Non-current trade and other payables Current Trade payables Invoices to be received Guarantee deposits Admission rights Sale and rent payments received in advance Current trade payables VAT payables MPIT Deferred revenue Other tax liabilities Dividends payable to non-controlling shareholders - Others Current other payables Related parties (Note 31) Current trade and other payables Total trade and other payables 61 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Salaries and social security liabilities Group’s Salaries and social security liabilities as of December 31, 2012, June 30, 2012 and July 1st, 2011 were as follows: Current Provision for vacation, bonuses and severance Social security payable Others Current salaries and social security liabilities Total salaries and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Tax and social security Investments in associates (*) Others Total as per At July 1, 2011 - Additions - 90 Recovery ) ) - ) ) Used during the year ) - - 15 ) At June 30, 2012 - Additions - 66 Recovery ) ) - ) ) Used during the period ) - - - ) At December 31, 2012 (*) Corresponds to equity interests in affiliates with negative equity. The analysis of total provisions is as follows: Non-current Current 62 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings The breakdown of the Group borrowings as of December 31, 2012, June 30, 2012 and July 1st, 2011 was as follows: Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value Non-current APSA CN due 2014 Unsecured US$ Fixed 10 % 40 39 NCN IRSA due 2017 Unsecured US$ Fixed % APSA NCN due 2017 Unsecured US$ Fixed % NCN IRSA due 2020 Unsecured US$ Fixed % NCN IRSA due 2013 Unsecured Ps. Floating Badlar + 2.49 % - - NCN IRSA due 2014 Unsecured US$ Fixed % - Seller financing Secured US$ Fixed % - Seller financing of Soleil Factory (i) Secured US$ Fixed 5 % Seller financing of Arcos del Gourmet S.A. (ii) Unsecured US$ Fixed % - Seller financing of Zetol S.A. (iv) Secured US$ Fixed % Other borrowings - - Syndicated loan (Note 31) (v) Unsecured Ps. Fixed % - - Banco Provincia de Buenos Aires loan (vi) Unsecured Ps. Fixed % - - Banco M&T loan Secured US$ Floating Libor + 3.25 % - - Finance leases obligations Secured US$ Fixed % - Total Non-current borrowings 63 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value Current APSA CN due 2014 Unsecured US$ Fixed 10 % 2 - - APSA NCN due 2012 Unsecured Ps. Fixed 11 % - - - NCN IRSA due 2017 Unsecured US$ Fixed % APSA NCN due 2017 Unsecured US$ Fixed % NCN IRSA due 2020 Unsecured US$ Fixed % NCN IRSA due 2013 Unsecured Ps. Floating Badlar + 2.49 % - NCN IRSA due 2014 Unsecured US$ Fixed % - Bank overdrafts Unsecured Ps. Floating Short-term loans Syndicated loan (Note 31) (v) Unsecured Ps. Fixed % - - Banco Provincia de Buenos Aires loan (vi) Unsecured Ps. Fixed % - - Seller financing Secured US$ Fixed % - - Seller financing of Soleil Factory (i) Secured US$ Fixed 5 % Seller financing of Arcos del Gourmet S.A. (ii) Unsecured US$ Fixed % - Seller financing of Zetol S.A. (iv) Secured US$ Fixed % Seller financing of Nuevo Puerto Santa Fe S.A. (iii) Unsecured US$ Fixed % - Finance leases obligations Unsecured Ps. Floating Badlar - Related party (Note 31) - - Current borrowings Total borrowings CN: Convertible Notes. NCN: Non-convertible Notes (i) Seller financing of Soleil Factory (investment properties): Mortgage financing of US$ 20.7 million with a fixed 5% interest rate due in June 2017. (ii) Seller financing - Arcos del Gourmet S.A. (intangible assets): Unsecured financing amounting to US$ 1 million plus a variable amount up to a maximum of US$ 3.5 million. (iii) Seller financing - Nuevo Puerto Santa Fe S.A. (investment properties): Financing of US$ 4.5 million without interest paid in 19 installments due in February 2013. (iv) Seller financing of Zetol S.A. (trading properties): Mortgage financing of US$ 7 million with a fixed 3.5% interest rate. The balance is payable, by choice of the seller, in money or with the delivery of units in buildings to be built representative of 12% of the total marketable square meters built. (v) On November 14, 2012, the Company executed a syndicated loan for Ps. 118 million with several banks, including Banco Hipotecario. Principal will be payable in 9 quarterly consecutive installments. (vi) On December 12, 2012, the Company subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal will be repaid in 9 installments. 64 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Current and deferred income tax The details of the provision for the Group’s income tax, were as follows: Current income tax ) ) Deferred income tax Income tax gain ) ) The gross movement on the deferred income tax account was as follows: Beginning of the period / year ) ) Acquisition of subsidiary ) - Currency translation adjustment Income tax and deferred income tax End of the period / year ) ) The Group did not recognize deferred income tax assets of Ps. 37.1 million and Ps. 48.9 million as of December 31, 2012 and June 30, 2012, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of the different Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of the Group itself, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below is a reconciliation between income tax recognized and that which would result applying the prevailing tax rate on Profit before income tax for the six-month periods ended December 31, 2012 and 2011: Tax calculated at the tax rates applicable to profits in the respective countries Permanent differences: Share of loss of associates and joint ventures ) ) Difference between tax return and provision ) ) Unrecognized tax losses ) Non-deductible items Non-taxable items - ) Non-taxable income ) Others Income tax gain 65 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Dividends The dividends paid in the period ended December 31, 2012 were Ps. 171.5 million. Dividends for the year ended June 30, 2012 amounted to Ps. 180 million which were approved by the General Shareholders meeting as of October 31, 2012. Out of the balance of current dividends which, as of September 30, 2012, amounted to Ps. 3,111, Ps. 618 became forfeited on November 17, 2012. The remaining balance of Ps. 2,493 is disclosed under Trade and other payables. Revenues Base rent Contingent rent Admission rights Averaging scheduled rent escalation Parking fees Letting fees Service charges Property management fee Consumer financing Others Total rental and service income Sale of trading properties Revenue from hotel operations Others 4 - Total other revenues Total revenues Cost Costs of rental and services Costs of sale Costs from hotel operations Costs from consumer financing Total costs Expenses by nature The Group disclosed expenses the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Group. 66 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2012: Group Costs Cost of sale and development Cost of rental and services Costs from consumer financing Costs from hotel operations General and administrative expenses Selling expenses Total Leases and expenses - Depreciation and amortization - Allowance for trade and other receivables (charge and recovery) - Advertising and other selling expenses - - - Taxes, rates and contributions - - Maintenance, security, cleaning, repairs and others 29 Fees and payments for services 86 Director´s fees - Salaries, social security costs and other personnel expenses 3 Cost of sale of properties - Food, beverage and other lodging expenses - - - Others 18 4 Total expenses by nature 67 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2011: Group costs Cost of sale and development Cost of rental and services Costs from consumer financing Costs from hotel operations General and administrative expenses Selling expenses Total Leases and expenses - Depreciation and amortization - 4 21 Allowance for trade and other receivables (charge and recovery) - ) ) Advertising and other selling expenses - - - Taxes, sales and contributions - - Maintenance, security, cleaning, repair and others Fees and payments for services Directors fees - Salaries, social security costs and other personnel expenses 43 14 Cost of sales of properties - Food, beverage and other lodging expenses - - - Others 2 18 68 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs Salaries, bonuses, social security expenses and others Shared-based compensation Total employee costs Other operating results, net Result from purchase of subsidiaries (Note 3) - Tax on shareholders´ personal assets ) ) Donations ) ) Recovery of allowances Judgments and other contingencies (1) ) ) Others ) Total other operating results, net ) Includes legal expenses. Financial results, net Finance income: - Interest income - Foreign exchange gain - Dividends income - Fair value gains of financial assets at fair value through profit or loss Total finance income Finance costs: - Interest expense ) ) - Foreign exchange losses ) ) - Fair value loss of financial assets at fair value through profit or loss ) ) - Loss from derivative financial instruments ) ) - Other financial costs ) ) Total finance costs ) ) Total financial results, net ) ) 69 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shared-based payments Established by the Company and subsidiaries The Group incurred a charge of Ps. 3.1 million and Ps. 2.3 million for the six-month periods ended December 31, 2012 and 2011, respectively, related to the awards granted under the Equity Incentive Plan (22,650 shares granted over the period). 70 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions The following is a summary of the balances with related parties as of December 31, 2012: Related party Reference Description of transaction Investments in non-current financial assets Investments in current financial assets Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Consultores Assets Management S.A. Reimbursement of expenses - ) - - Estudio Zang, Bergel & Viñes Advances - - - 57 - Reimbursement of expenses - ) - - Professional fees - - - 68 - ) - - Fundación IRSA Reimbursement of expenses - - - 40 - ) - - Museo de los Niños Reimbursement of expenses - ) - - Leases - Directors Reimbursement of expenses - Fees - ) - - APSA CN 2014 - ) - Guarantee deposits - ) - - Quality invest S.A. Reimbursement of expenses - ) - - Borrowings - - - 10 - New Lipstick LLC Reimbursement of expenses - Lipstick Management LLC Reimbursement of expenses - IRSA Developments LP Reimbursement of expenses - - - 9 - Capital contributions - 71 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Reference Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Inversiones Financieras del Sur S.A. Borrowings - Reimbursement of expenses - ) - - Elsztain Managing Partners Limited Management fees - ) - - Banco Hipotecario S.A. Reimbursement of expenses - - - ) - - Leases - - - 10 - Borrowings - ) Non-Convertible Notes - Cyrsa S.A. Reimbursement of expenses - ) - - Borrowings - Tarshop S.A. Reimbursement of expenses - ) - - Leases - - - 8 - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - ) - - Management fees - - - 24 - Canteras Natal Crespo S.A. Management fees - Contributions to be paid in - - - 4 - Borrowings - - - 93 - Reimbursement of expenses - Baicom Neworks S.A. Reimbursement of expenses - - - 12 - Contributions to be paid in - Management fees - - - 2 - Loan granted - 72 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 31 Related party transactions (Continued) Related party Reference Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings Non-current Borrowings current Puerto Retiro S.A. Reimbursement of expenses - Loans granted - Cactus Argentina S.A. Reimbursement of expenses - - - 6 - Cresud S.A.C.I.F. y A. Other receivables - - - 7 - Reimbursement of expenses - ) - - Shared services - ) - - Dividends - ) - - Loans - Sale of real state property - Non-convertible Notes – Cresud S.A.C.I.F y A. - Futuros y Opciones.com S.A. Reimbursement of expenses - - - 82 - - - FyO Trading S.A. Reimbursement of expenses - - - 7 - Helmir S.A. Reimbursement of expenses - - - 1 - Dolphin Fund Plc. shares/Mutual funds - Total ) ) ) 73 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the six-month period ended December 31, 2012: Related party Reference Rental Fees Income/expenses of shared services Legal fees Interest income / (expenses) Donations Others Estudio Zang, Bergel & Viñes - - - ) - - - Fundación IRSA - ) - Directors - ) - Canteras Natal Crespo S.A. - - 48 - 5 - - Cyrsa S.A. - ) - - Tarshop S.A. - - ) - - Baicom Networks S.A. - 6 - - 47 - - Consultores Assets Management S.A. 80 - Puerto Retiro S.A. - Quality Invest S.A. - 10 - Inversiones Financieras del Sur S.A. - Cresud S.A.C.I. F. y A. ) ) - - - Nuevo Puerto Santa Fe S.A. - ) Shareholder Joint venture Associate Associate related party Related to the Board of Directors. Shareholder of Cresud S.A.C.I.F. y A. Since 1996, the Group maintains an investment in Dolphin Fund Plc, an Investment Fund related to the Group´s president. The investment is recorded as financial instruments at fair value through profit and loss. As of December 31, 2012 this investment amounts to Ps. 138.2 million. During October 2012, there has been additional investment for an amount of US$ 20 million. 74 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Negative working capital As of the period-end, the Group has recorded negative working capital which is currently under consideration of the Board of Directors and Management. Events after the date of the statement of financial position 1.Significant sale of investment properties On January 8, 2013, IRSA sold several functional units (stores and parking spaces) of the building “Costeros Dique IV”. The total price of the transaction was Ps. 9.2 million. 2.Sale of Hersha’s shares During January and February 2013, the Group through its subsidiaries sold 1,619,729 shares of Hersha’s common stock for a total of approximately US$ 8.5 million. 3.Partial repayment of amounts owed by Quality Invest S.A. (Quality) In January 2013, Quality made a partial payment of the third installment of the amounts due for the acquisition of the Nobleza Piccardo S.A.I.C. y F. property, for US$ 2 million. 4.Conversion of APSA´s Convertible notes On January 24, 2013 one of the holders of APSA´s ONC exercised their conversion right. Therefore, 223,456 ordinary shares were issued of Ps. 0.1 face value each and ONC for US$ 0.07 were derecognized. 75 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report To the Shareholders, President and Board of Directors of IRSA Inversiones y Representaciones Sociedad Anónima C.U.I.T.: 30-52532274-9 Legal address: Bolívar 108 - 1° floor - Autonomous City of Buenos Aires 1. We have reviewed the accompanying unaudited condensed interim consolidated statement of financial position of IRSA Inversiones y Representaciones Sociedad Anónima and its subsidiaries as of December 31, 2012, and the related unaudited condensed interim consolidated statements of income, unaudited condensed interim consolidated statements of comprehensive income for the six and three-month periods ended December 31, 2012, and the unaudited condensed interim consolidated statements of changes of shareholders’ equity and unaudited condensed interim consolidated statements of cash flows for the six-month period ended December 31, 2012 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2012 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. 2. The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Financial ReportingStandards (IFRS). The IFRS as issued by the International Accounting Standard Board (IASB) were adopted as accounting standards by the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) and incorporated by the National Securities Commission (CNV) to its regulations. Therefore, the Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Accounting Standard 34 "Interim Financial Reporting" (IAS 34). Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph 3. 3. We conducted our review in accordance with Technical Resolution No. 7 issued by the FACPCE for a review of interim financial statements. A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit, the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 4. As mentioned in Note 2.1 to the unaudited condensed interim consolidated financial statements, these unaudited condensed interim consolidated financial statements have been prepared in accordance with IAS 34. The fiscal year ended June 30, 2013 will be the first year of application of IFRS. The adjustments and other effects of the transition to IFRS are presented in Note 2.3 to these unaudited condensed interim consolidated financial statements. The amounts included in the reconciliations shown in Note 2.3 are subject to change as a consequence of potential changes in IFRS which may occur until June 30, 2013, and should only be considered as final upon issuance of the annual financial statements for the fiscal year ended June 30, 2013. 76 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report (Continued) 5. Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements have not been prepared in all material respects in accordance with IAS 34. 6. In accordance with current regulations, we hereby inform that : a) the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedas Anónima are recorded in the "Inventory and Balance Sheet Book" and carried in all formal respects in conformity with legal requirements, and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal respects in accordance with applicable legal provisions; c) we have read the Business Summary (“Reseña Informativa”) and the Additional Information to the notes to the unaudited condensed interim consolidated financial statements required by Article 68 of the Buenos Aires Stock Exchange Regulations, on which, as regards those matters that are within our competence, we have no observations to make; d) at December 31, 2012, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentine Integrated Pension System which arises from accounting records and submissions amounted to Ps. 384,633, which was not callable at that date. Autonomous City of Buenos Aires, February 18, 2013. PRICE WATERHOUSE & Co. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Carlos Martín Barbafina Public Accountant (U.C.A.) C.P.C.E.C.A.B.A. T° 175 F° 65 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E. C.A.B.A. T° 1 F° 30 Marcelo Héctor Fuxman Public Accountant (U.B.A.) C.P.C.E. C.A.B.A. T° 134 F° 85 77 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Financial Statements as of December 31, 2012 and for the six-month periods ended December 31, 2012 and 2011. IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Financial Position as of December 31, 2012, June 30, 2012 and July 1, 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current Assets Investment properties, net 6 Property, plant and equipment, net 7 Trading properties 8 Intangible assets, net 9 Investments in subsidiaries, associates and joint ventures 5 Deferred income tax assets 18 - - Trade and other receivables, net 11 Investments in financial assets 12 Total Non-current Assets Current Assets Trading properties 8 Inventories 10 Trade and other receivables, net 11 Investments in financial assets 12 Cash and cash equivalents 13 Total Current Assets TOTAL ASSETS SHAREHOLDERS EQUITY Shared capital Inflation adjustmentof share capital Share premium Reserve for share-based payments - Legal reserve… Other reserves … Cumulative translation adjustment - Acquisition of additional interest in the subsidiaries ) ) - Retained earnings TOTAL SHAREHOLDERS EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 14 Borrowings 17 Deferred income tax liabilities 18 - Provisions 16 - Total Non-Current Liabilities Current Liabilities Trade and other payables 14 Salaries and social security liabilities 15 Borrowings 17 Provisions 16 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Income for the six and three-month periods beginning on July 1st and October 1st 2012 and 2011 and ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Six months Three months Note Revenues 20 Costs 21 ) Gross profit Gain from disposal of investment properties 6 General and administrative expenses 22 ) Selling expenses 22 ) Other operating results, net 24 ) Profit from operations Share of profit of subsidiaries, associates, and joint ventures 5 Profit from operations before financial results and income tax Finance income 25 Finance cost 25 ) Financial results, net 25 ) Profit before income tax Income tax 18 Profit for the period Profit per share for the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Comprehensive Income for the six and three-month periods beginning on July 1st and October 1st 2012 and 2011 and ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Six months Three months Profit for the period Other Comprehensive Income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment of subsidiaries, associates, and joint ventures (Note 5) Other comprehensive income for the period (i) Total comprehensive income for the period (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S, Elsztain President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Share capital Inflation adjustment of share capital Share premium Acquisition of additional interest in subsidiaries Cumulative translation adjustment Reserve for share-based compensation Legal reserve Other reserves Retained earnings Total Shareholders' equity Balance at July 1st, 2012 Profit for the period - Other comprehensive incomefor the period - Total comprehensive income for the period - Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.12: -Legal and other reserves - -Application of deferred income tax liability - -Distribution of dividends - Reserve for share-based compensation - Reclassified cumulative translation adjustment - Acquisition of subsidiary - Reimbursement of expired dividends - Balance at December 31, 2012 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Share capital Inflation adjustment of share capital Share premium Acquisition of additional interest in subsidiaries Cumulative translation adjustment Reserve for share-based compensation Legal reserve Other reserves Retained earnings Total Shareholders’ equity Balance at July 1st, 2011 - - - Profit for the period - Other comprehensive incomefor the period - Total comprehensive income for the period - Reserve for share-based compensation - Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.11 - Distribution of dividends approved by Shareholders’ meeting held 10.31.11 - Reimbursement of expired dividends - Acquisition of subsidiary - Balance at December 31, 2011 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. By: /s/Eduardo S. Elsztain Eduardo S. Elsztain President 5 IRSA Inversiones y Representaciones Sociedad Anónima
